Case: 18-31214      Document: 00515591841           Page: 1     Date Filed: 10/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 6, 2020
                                    No. 18-31214
                                                                            Lyle W. Cayce
                                                                                 Clerk

   Juan Alberto Ortiz-Lopez,

                                                              Petitioner—Appellant,

                                        versus

   Federal Bureau of Prisons, Director; William P. Barr,
   U.S. Attorney General,

                                                           Respondents—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-931


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Juan Alberto Ortiz-Lopez, appearing pro se, appeals from the district
   court’s dismissal of his petition for habeas relief under 28 U.S.C. § 2241 for
   lack of subject matter jurisdiction and his claims for civil rights violations for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-31214          Document: 00515591841             Page: 2      Date Filed: 10/06/2020




                                           No. 18-31214


   failure to state a claim for which relief can be granted. We AFFIRM but
   MODIFY THE JUDGMENT to dismiss without prejudice on all claims.
                                                 I.
           Ortiz 1 was convicted in the Middle District of Florida after pleading
   guilty to one count of conspiracy to possess with intent to distribute five
   kilograms or more of cocaine while on board a vessel subject to the
   jurisdiction of the United States and sentenced to 262 months of
   imprisonment. 2 Ortiz was then transferred to a federal correctional facility
   in Oakdale, Louisiana, to serve his sentence.
           In October 2016, Ortiz and sixteen other federal prisoners filed pro se
   a complaint in the District Court for the District of Columbia asserting
   constitutional violations pursuant to Bivens v. Six Unknown Named Agents of
   Federal Bureau of Narcotics, 403 U.S. 388 (1971).                   The prisoners, all
   incarcerated in Oakdale at the time, alleged that they were “innocent foreign
   nationals” 3 who were “abduct[ed]” from their home countries and
   convicted in the United States of drug trafficking offenses. They requested:
   (1) a declaration that the acts and omissions set forth in the complaint
   violated their rights; (2) immediate release from prison; and (3) any other
   appropriate relief, including the cost of commercial transportation to their
   home countries.
           The respondents moved to dismiss the complaint pursuant to Federal
   Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction, Rule


           1
               Appellant refers to himself as “Ortiz,” and we adopt the same here.
           2
              See Judgment, United States v. Ortiz-Lopez, No. 8:11-cr-48, ECF No. 77 (M.D.
   Fla. July 8, 2015); Ortiz-Lopez, No. 8:11-cr-48-T-33AAS, 2017 WL 397582, at *1 (M.D. Fla.
   Jan. 30, 2017).
           3
               Ortiz is Guatemalan.




                                                 2
Case: 18-31214        Document: 00515591841              Page: 3       Date Filed: 10/06/2020




                                          No. 18-31214


   12(b)(2) for lack of personal jurisdiction, Rule 12(b)(3) for improper venue,
   and Rule 12(b)(6) for failure to state a claim. They principally argued that
   because the prisoners sought release from prison and challenged the fact or
   duration of their incarceration, the complaint was in substance a petition for
   habeas relief under 28 U.S.C. § 2241 that should have been filed in the
   district where they were incarcerated. 4              As to the Bivens claims, the
   respondents argued that any claims of wrongful convictions and sentences
   were barred by Heck v. Humphrey, 512 U.S. 477 (1994).
           The district court noted that the prisoners’ complaint did “not seek
   monetary damages” to support a Bivens claim, and instead construed the
   claims as a § 2241 habeas petition.              The recharacterized petition was
   transferred to the federal prisoners’ respective districts of incarceration.
   Ortiz’s case was transferred to the Western District of Louisiana.
           A magistrate judge in the Western District of Louisiana subsequently
   issued a report recommending that the district court grant the pending
   motion to dismiss. First, the report recommended dismissal of the habeas
   claims for lack of subject matter jurisdiction because, although construed as
   a habeas petition under § 2241, the prisoners raised claims collaterally
   attacking their convictions under 28 U.S.C. § 2255, and could not satisfy the
   savings clause of 28 U.S.C. § 2255(e). Second, the report recommended
   dismissal of the Bivens claims under Rule 12(b)(6) because the prisoners’
   claims were barred by Heck. For the reasons stated by the magistrate judge,



           4
            The respondents initially stated that the complaint could be construed as seeking
   habeas relief pursuant to either 28 U.S.C. § 2241, in the districts of the prisoners’
   respective confinement, or 28 U.S.C. § 2255, in the districts of their convictions.
   However, they primarily argued that because the prisoners challenged the “fact or
   duration” of their confinement, it should be construed as a petition for habeas relief under
   § 2241.




                                                3
Case: 18-31214         Document: 00515591841               Page: 4      Date Filed: 10/06/2020




                                           No. 18-31214


   the district court dismissed the habeas claims without prejudice and the
   Bivens claims with prejudice. Ortiz timely appealed.
                                                II.
           In reviewing the denial of Ortiz’s § 2241 habeas claims, we review
   findings of fact for clear error and conclusions of law de novo. Christopher v.
   Miles, 342 F.3d 378, 381 (5th Cir. 2003). We review the dismissal of Ortiz’s
   Bivens claims under Rule 12(b)(6) de novo, “accepting all well-pleaded facts
   as true and viewing those facts in the light most favorable to the plaintiffs.”
   Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854
   (5th Cir. 2012) (en banc) (internal quotation marks and citation omitted).
                                               III.
                                                A.
           Ortiz principally challenges the recharacterization of his complaint as
   a habeas petition under 28 U.S.C. § 2241. Although Ortiz did not ask the
   magistrate judge to reconsider the characterization following transfer to the
   Western District of Louisiana, 5 he nonetheless argues that the magistrate
   judge       erred   in   failing   to    correct       the   District    of   Columbia’s
   recharacterization. 6
           While Ortiz’s complaint was styled as a Bivens action, that is not
   determinative. See Hernandez v. Thaler, 630 F.3d 420, 426-27 (5th Cir. 2011)


           5
            To the extent Ortiz argues that the magistrate judge erred in not acting sua sponte,
   we have held that, absent unusual circumstances or a manifestly erroneous transfer order,
   “the decision of a transferor court should not be reviewed again by the transferee court.”
   In re Cragar Indus., Inc., 706 F.2d 503, 505 (5th Cir. 1983) (per curiam) (citing Starnes v.
   McGuire, 512 F.2d 918, 924 (D.C. Cir. 1974) (en banc)). In any event, the magistrate judge
   considered Ortiz’s claims both as a habeas petition and a Bivens action.
           6
           Ortiz did not seek review of the district court’s transfer order in the District of
   Columbia through a writ of mandamus, which would have been the primary method to




                                                4
Case: 18-31214         Document: 00515591841               Page: 5       Date Filed: 10/06/2020




                                           No. 18-31214


   (per curiam) (“It is the substance of the relief sought by a pro se pleading, not
   the label that the petitioner has attached to it, that determines the true nature
   and operative effect of a habeas filing.”); see also Solsona v. Warden, F.C.I.,
   821 F.2d 1129, 1132 n.1 (5th Cir. 1987) (same). Because Ortiz is a federal
   prisoner seeking release from custody, the magistrate judge did not err in
   construing his claims as a petition for habeas relief. See Spina v. Aaron, 821
F.2d 1126, 1127-28 (5th Cir. 1987). 7
           Ortiz further argues that the magistrate judge and the District of
   Columbia violated the procedure set forth in Castro v. United States, 540 U.S.
375 (2003), prior to construing his complaint as a § 2241 habeas petition. In
   Castro, the Supreme Court held that “when a court recharacterizes a pro se
   litigant’s motion as a first § 2255 motion,” the court must
           notify the pro se litigant that it intends to recharacterize the
           pleading, warn the litigant that this recharacterization means
           that any subsequent § 2255 motion will be subject to the
           restrictions on “second or successive” motions, and provide
           the litigant an opportunity to withdraw the motion or to amend
           it so that it contains all the § 2255 claims he believes he has.




   challenge the transfer. See In re Rolls Royce Corp., 775 F.3d 671, 677 (5th Cir. 2014); Hill v.
   Henderson, 195 F.3d 671, 676 (D.C. Cir. 1999). Nor do we construe Ortiz’s appeal to
   challenge the transfer order here. Even if he did, we do not review the orders of out-of-
   circuit district courts. See 28 U.S.C. § 1294(1); see also Nat’l Union Fire Ins. Co. v. Am.
   Eurocopter Corp., 692 F.3d 405, 407 (5th Cir. 2012) (“We lack jurisdiction to hear appeals
   challenging venue transfer orders issued by district courts in other circuits.”); Pack v.
   Yusuff, 218 F.3d 448, 454 (5th Cir. 2000) (“We do not sit to review decisions of [another
   circuit] or of the district courts therein.”).
           7
              Ortiz opposed the government’s motion to dismiss his complaint on the ground
   that it sought release and would be “properly entertained” only as a petition for habeas
   relief under either § 2241 or § 2255. On appeal, Ortiz continues to challenge the
   recharacterization vel non of his complaint rather than distinguishing the type of habeas
   relief he seeks.




                                                 5
Case: 18-31214      Document: 00515591841          Page: 6   Date Filed: 10/06/2020




                                    No. 18-31214
540 U.S. at 383.      Absent these precautions, “the motion cannot be
   considered to have become a § 2255 motion for purposes of applying to later
   motions the law’s ‘second or successive’ restrictions.” Id.
          The respondents argue that Castro is inapplicable here because
   Castro’s warnings are only required for motions recharacterized pursuant to
   § 2255. A recharacterized § 2241 petition like Ortiz’s, they say, does not
   have the same repercussions under the Antiterrorism and Effective Death
   Penalty Act’s (“AEDPA”) bar on second or successive petitions.
   Alternatively, respondents argue Castro is inapplicable because the remedy
   for a court’s failure to comply with Castro is to allow Ortiz to file an
   otherwise-barred successive petition, which Ortiz does not seek here.
          Under AEDPA, a subsequent § 2255 motion will be considered to be
   a second or successive application and barred “when it: 1) raises a claim
   challenging the petitioner’s conviction or sentence that was or could have
   been raised in an earlier petition; or 2) otherwise constitutes an abuse of the
   writ.” In re Cain, 137 F.3d 234, 235 (5th Cir. 1998) (per curiam). These
   “gatekeeping provisions” were “enacted primarily to preclude prisoners
   from repeatedly attacking the validity of their convictions and sentences.”
   Id.; see also Felker v. Turpin, 518 U.S. 651, 664 (1996) (“[AEDPA] also
   codifies some of the pre-existing limits on successive petitions, and further
   restricts the availability of relief to habeas petitioners. . . . The new
   restrictions on successive petitions constitute a modified res judicata rule, a
   restraint on what is called in habeas corpus practice ‘abuse of the writ.’”).
   For this reason, we have noted that Castro’s warning is tailored to prevent
   pro se litigants “from running headfirst and blind into AEDPA’s second-or-
   successive restrictions.” Hopes v. Davis, 761 F. App’x 307, 310 (5th Cir.
   2019) (per curiam).




                                         6
Case: 18-31214        Document: 00515591841           Page: 7    Date Filed: 10/06/2020




                                       No. 18-31214


             In contrast, § 2241 petitions are not subject to AEDPA’s heightened
   gatekeeping provisions. Compare 28 U.S.C. § 2244(a), with 28 U.S.C.
   §§ 2244(b), 2255(h); see also Ortloff v. Fleming, 88 F. App’x 715, 716 (5th Cir.
   2004) (per curiam) (“The specific limitations on filing successive 28 U.S.C.
   § 2255 motions and 28 U.S.C. § 2254 habeas petitions that were enacted as
   28 U.S.C. § 2244(b) under the AEDPA do not literally apply to 28 U.S.C.
   § 2241 habeas petitions.”). Moreover, as the respondents aver, unlike
   mandatory dismissal of a second or successive § 2255 motion, dismissal of a
   successive § 2241 petition is discretionary. See 28 U.S.C. § 2244(a) (“No
   circuit or district judge shall be required to entertain an application for a writ
   of habeas corpus . . . if it appears that the legality of such detention has been
   determined by a judge or court of the United States on a prior application for
   a writ of habeas corpus, except as provided in section 2255.” (emphasis
   added)); see also James v. Cain, 56 F.3d 662, 665 (5th Cir. 1995) (“A district
   court’s decision to dismiss a second or subsequent federal habeas corpus
   petition for abuse of the writ lies within its sound discretion.”).
             This is not to say there are no bars to successive habeas petitions under
   § 2241. Though less rigid than AEDPA, a successive § 2241 petition is
   subject to dismissal for abuse of the writ when the same legal claims
   addressed in a prior petition are presented again. United States v. Tubwell, 37
F.3d 175, 178 (5th Cir. 1994); see also Ortloff, 88 F. App’x at 716 (applying the
   “very similar” post-AEDPA version of 28 U.S.C. § 2244(a) to bar
   petitioner’s successive § 2241 petition). Additionally, a second petition that
   raises a claim that could have been raised in a first petition may be deemed an
   abuse of the writ unless the petitioner can show cause and prejudice for his
   failure to raise the claim earlier. McCleskey v. Zant, 499 U.S. 467, 493-95
   (1991).
             We have not squarely addressed whether Castro applies to a
   recharacterized § 2241 petition. Even assuming it does, it would not be



                                             7
Case: 18-31214        Document: 00515591841              Page: 8       Date Filed: 10/06/2020




                                          No. 18-31214


   reversible error here. Castro held that a court’s failure to provide the proper
   warning would mean only that the recharacterized motion cannot count as
   barring a subsequent petition as “second or successive.” Castro, 540 U.S. at
   383; see also Hopes, 761 F. App’x at 310 (“[A]lthough the district court failed
   to comply with Castro when recasting his petition, Hopes can litigate
   any Castro error . . . if he later sees fit to file another habeas corpus
   petition.”); United States v. Marzon, 177 F. App’x 382, 383 (5th Cir. 2006)
   (per curiam) (“[R]echaracterization without warning is not reversible
   error.”). Here, Ortiz’s § 2241 petition was dismissed without prejudice, and
   he may litigate any Castro violation, if applicable, should it arise in any
   subsequent petition. 8
                                               B.
           Ortiz next contends that the district court erred in dismissing his
   habeas claims without prejudice for lack of jurisdiction.
           A petition filed under § 2241 and a motion filed under § 2255 are
   “distinct mechanisms for seeking post-conviction relief.” Pack v. Yusuff, 218
F.3d 448, 451 (5th Cir. 2000). Section 2255 is the primary means to
   collaterally attack a federal conviction and sentence. Tolliver v. Dobre, 211
F.3d 876, 877 (5th Cir. 2000) (per curiam). Section 2241 is generally used to
   challenge the execution of a federal sentence. Id. A § 2255 motion “must be



           8
             As the government notes, only the Second Circuit has extended Castro to apply
   to a recharacterized § 2241 petition. See Simon v. United States, 359 F.3d 139, 145 (2d Cir.
   2004). In that case, the court was concerned with the unresolved question of “what
   constraints, if any, apply to the filing of a second or successive § 2241 petition” under
   AEDPA, and whether “a second habeas petition of this sort might . . . trigger [AEDPA’s]
   successive petition restrictions.” Id. at 144. Accordingly, the Second Circuit extended
   Castro “at least until it is decided if and when petitioners can file more than one § 2241
   petition.” Id. (internal quotation marks and citation omitted). However, we similarly need
   not decide at this time whether Simon’s concerns apply here.




                                                8
Case: 18-31214         Document: 00515591841              Page: 9       Date Filed: 10/06/2020




                                          No. 18-31214


   filed in the sentencing court,” while a § 2241 petition “must be filed in the
   same district where the prisoner is incarcerated.” Pack, 218 F.3d at 451.
            However, a prisoner may use § 2241 to challenge his conviction and
   sentence only if it “appears that the remedy [under § 2255] is inadequate or
   ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). The
   district court where a prisoner is in custody “has the jurisdiction to
   determine whether a petitioner’s claims are properly brought under § 2241
   via the savings clause of § 2255.” Padilla v. United States, 416 F.3d 424, 426
   (5th Cir. 2005) (per curiam). A § 2241 petition that challenges errors related
   to a petitioner’s conviction or sentence should be construed as a § 2255
   motion, see Tolliver, 211 F.3d at 877-78, but only if the court has jurisdiction
   to do so as the sentencing court. See Ojo v. I.N.S., 106 F.3d 680, 683 (5th Cir.
   1997).
            The Western District of Louisiana did not err in dismissing Ortiz’s
   § 2241 claims because Ortiz raises claims regarding the validity of his
   conviction and sentence in the Middle District of Florida, and he failed to
   satisfy the requirements of the savings clause of § 2255(e). See Reyes-Requena
   v. United States, 243 F.3d 893, 904 (5th Cir. 2001); Benson v. Justice, 511 F.3d
486, 487 (5th Cir. 2007) (per curiam). 9


            9
             While the magistrate judge noted in passing that Ortiz did not “show any prior
   attempts at relief through § 2255,” prior to filing this action, Ortiz had in fact moved to
   vacate his conviction pursuant to § 2255 in the Middle District of Florida, asserting that
   the district court lacked jurisdiction to convict him for violations of international law and
   that he was illegally kidnapped from Guatemala. See Order, United States v. Ortiz-Lopez,
   No. 8:11-cr-48 (M.D. Fla. Aug. 22, 2016), ECF No. 90. Well before this case was
   transferred to the Western District of Louisiana on June 21, 2018, the Middle District of
   Florida dismissed Ortiz’s § 2255 motion as time-barred and alternatively as lacking merit,
   and the Eleventh Circuit declined to issue a certificate of appealability. Id.; Order, Ortiz-
   Lopez, No. 8:16-cv-2377 (M.D. Fla. Nov. 30, 2017), ECF No. 13. Because neither Ortiz nor
   the government raised this issue below or on appeal, we need not consider in the first
   instance whether Ortiz’s prior unsuccessful § 2255 constitutes an alternative ground for




                                                9
Case: 18-31214        Document: 00515591841              Page: 10       Date Filed: 10/06/2020




                                          No. 18-31214


                                               C.
           Finally, Ortiz argues that the district court erred in dismissing his
   Bivens claims with prejudice for failure to state a claim for which relief can be
   granted.
           The magistrate judge correctly concluded that Ortiz’s claims
   challenging the validity of his federal conviction were barred by Heck because
   he has not shown that his “conviction or sentence has been reversed on direct
   appeal, expunged by executive order, declared invalid by a state tribunal
   authorized to make such determination, or called into question by a federal
   court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 486-87; accord
   Stephenson v. Reno, 28 F.3d 26, 27 (5th Cir. 1994) (per curiam).
           To the extent Ortiz argues that he is forced to work in prison without
   adequate pay, this claim is not barred by Heck because it “challenge[s]
   conditions of confinement, but not the fact or length of the sentence.” Smith
   v. Hood, 900 F.3d 180, 185 (5th Cir. 2018). However, Ortiz’s allegations are
   conclusory and insufficient to state a viable claim. See Ashcroft v. Iqbal, 556
U.S. 662, 678-79 (2009). Moreover, “[c]ompelling an inmate to work
   without pay is not unconstitutional.” Murray v. Miss. Dep’t of Corr., 911 F.2d
1167, 1167 (5th Cir. 1990) (per curiam); accord Loving v. Johnson, 455 F.3d
562, 563 (5th Cir. 2006) (per curiam). Consequently, this claim is dismissed
   without prejudice. See Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998)
   (per curiam) (“Generally a district court errs in dismissing a pro se complaint
   for failure to state a claim under Rule 12(b)(6) without giving the plaintiff an
   opportunity to amend.”).




   dismissal under the savings clause. See Tolliver, 211 F.3d at 878 (prior unsuccessful § 2255
   motion does not make § 2255 inadequate or ineffective to satisfy the savings clause).




                                               10
Case: 18-31214     Document: 00515591841            Page: 11   Date Filed: 10/06/2020




                                     No. 18-31214


          Alternatively, Ortiz argues that the district court erred because his
   Bivens claims should be dismissed without prejudice. We agree.
          Under Heck, Ortiz’s cause of action “does not accrue until the
   conviction or sentence has been invalidated.” Stephenson, 28 F.3d at 27-28.
   In these circumstances, while dismissal “with prejudice” is appropriate, we
   have held that this “decretal language is technically incomplete.” DeLeon v.
   City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007). The “preferred
   order of dismissal in Heck cases decrees, ‘Plaintiffs [sic] claims are dismissed
   with prejudice to their being asserted again until the Heck conditions are
   met.’” Id. (quoting Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996)
   (per curiam)); see also Cook v. City of Tyler, No. 19-40144, 2020 WL 5268509,
   at *1 (5th Cir. Sept. 4, 2020) (per curiam) (“[A] Heck dismissal is a dismissal
   without prejudice.”). We modify the judgment accordingly.
                                         IV.
          For the foregoing reasons, the judgment is AFFIRMED AS
   MODIFIED.




                                          11